— In a will construction proceeding, Stella Rosenzweig appeals from so much of a decree of the Surrogate’s Court, Kings County, dated July 23,1981, as determined that paragraph Four-D of the testator’s will included as secondary income beneficiaries of the trust solely those 13 grandnieces and grandnephews living at the time of the testator’s death and that the trust provisions of paragraph “Fourth” do not violate the rule against perpetuities. Decree affirmed, insofar as appealed from, on the opinion of Surrogate Bloom, with costs to petitioners payable out of the estate. Weinstein, J. P., Brown, Niehoff and Boyers, JJ., concur.